                                                Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 1 of 21



                                        1   SCHUBERT JONCKHEER & KOLBE LLP
                                        2   ROBERT C. SCHUBERT (62684)
                                            WILLEM F. JONCKHEER (178748)
                                        3   KATHRYN Y. SCHUBERT (265803)
                                            Three Embarcadero Center, Suite 1650
                                        4
                                            San Francisco, California 94111
                                        5   Telephone:     (415) 788-4220
                                            Facsimile:     (415) 788-0161
                                        6
                                        7   Attorneys for Plaintiff and the Putative Class

                                        8
                                                                        UNITED STATES DISTRICT COURT
                                        9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                                     SAN FRANCISCO / OAKLAND DIVISION
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12     JOHN NAVARRETE, individually and on            Case No.
                                              behalf of all others similarly situated,
                                       13                                                    CLASS ACTION COMPLAINT FOR:
                                       14                             Plaintiff,             (1) Violations of the California Consumer
                                                                                                 Legal Remedies Act;
                                       15                     v.                             (3) Violations of the California False
                                                                                                 Advertising Law;
                                       16                                                    (3) Violations of Song-Beverly Consumer
                                              HILL’S PET NUTRITION, INC.                         Warranty Act; and
                                       17                                                    (4) Violations of the California Unfair
                                                                   Defendant.                    Competition Law;
                                       18
                                       19                                                    DEMAND FOR JURY TRIAL

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 2 of 21



                                        1          Plaintiff John Navarrete (“Plaintiff”), individually and on behalf of all others similarly
                                        2   situated, upon personal knowledge, information, and belief alleges as follows:
                                        3                                     NATURE OF THE ACTION
                                        4          1.      Defendant Hill’s Pet Nutrition, Inc. (“Defendant”) is a large-scale manufacturer of

                                        5   pet nutrition products, including dog and cat food. Defendant markets, advertises, and warrants its

                                        6   dog food as fit for consumption by canines, with the precise balance of nutrients to meet the needs

                                        7   of pets, and free from defects. As alleged herein, Defendant’s Recalled Products (defined below)

                                        8   were not fit for their stated and intended purpose.

                                        9          2.      On or about January 31, 2019, Defendant recalled select canned dog food products
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   because the products contained excessive amounts of vitamin D. Canine consumption of excessive
      San Francisco, CA 94111




                                       11   amounts of vitamin D can lead to serious health issues, including vomiting, loss of appetite, increased
           (415) 788-4220




                                       12   thirst, increased urination, excessive drooling, weight loss, and joint issues. Prolonged and high

                                       13   exposure can lead to calcification of soft tissues such as kidneys, renal dysfunction, and cause death.

                                       14          3.      On October 1, 2018, Plaintiff purchased Recalled Products for his German Sheppard,

                                       15   Goliath, from a PetSmart store located in Concord, California. Between October 2018 and January

                                       16   2019, Plaintiff purchased additional Recalled Products for Goliath.

                                       17          4.      Plaintiff fed the Recalled Products to Goliath daily until approximately January 2019,

                                       18   when Goliath started experiencing serious health issues, including vomiting and lethargy.

                                       19          5.      This class action lawsuit is brought on behalf of Plaintiff and other similarly situated

                                       20   individuals who purchased the Recalled Products.

                                       21                                                PARTIES
                                       22          6.      Plaintiff John Navarrete is, and at all times relevant hereto has been, a citizen of the

                                       23   state of California. On October 1, 2018, Plaintiff purchased Recalled Products from a PetSmart store

                                       24   in Concord, California. Between October 2018 and January 2019, Plaintiff purchased additional

                                       25   Recalled Products for Goliath. Prior to purchasing the Recalled Products, Plaintiff saw the nutritional

                                       26   claims and labels on the packaging, which he relied on in deciding to purchase the Recalled Products.

                                       27   At the time Plaintiff purchased and fed the Recalled Products to his dog, due to the false and

                                       28   misleading claims, warranties, representations, advertisements, and other marketing by Defendant,


                                            CLASS ACTION COMPLAINT                          1
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 3 of 21



                                        1   Plaintiff was unaware that the Recalled Products contained excessive amounts of vitamin D. Plaintiff

                                        2   fed the Recalled Products to his dog between approximately October 2018 and January 2019. Plaintiff

                                        3   would not have purchased the Recalled Products or fed the Recalled Products to his dog if Defendant

                                        4   had disclosed that the Recalled Products contained excessive amounts of vitamin D.

                                        5           7.      Defendant Hill’s Pet Nutrition, Inc. is a Delaware corporation with its headquarters

                                        6   and principal place of business located at 400 SW, Topeka, Kansas 66603. Defendant formulates,

                                        7   manufactures, distributes, labels, markets, and advertises dry and canned food for dogs and cats, as

                                        8   well as “treats.” Defendant does business throughout the United States and the State of California,

                                        9   including this District.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                                      JURISDICTION AND VENUE
      San Francisco, CA 94111




                                       11           8.      This Court has original jurisdiction over this action pursuant to the Class Action
           (415) 788-4220




                                       12   Fairness Act, 28 U.S.C. § 1332(d), because at least one class member is a citizen of a state other than

                                       13   that of Defendant, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

                                       14   interest and costs.

                                       15           9.      Venue is proper in this District under 28 U.S.C. § 1391 because Plaintiff suffered

                                       16   injury as a result of Defendant’s acts in this District, many of the acts and transactions giving rise to

                                       17   this action occurred in this District, Defendant conducts substantial business in this District,

                                       18   Defendant has intentionally availed itself of the laws and markets of this District, and Defendant is

                                       19   subject to personal jurisdiction in this District.

                                       20                                   INTRADISTRICT ASSIGNMENT

                                       21           10.     A substantial part of the acts and events giving rise to the violations of law alleged

                                       22   herein occurred in the County of Contra Costa, and as such, this action may be properly assigned to

                                       23   the San Francisco / Oakland division of this Court pursuant to Civil Local Rule 3-2(d).

                                       24                                       FACTUAL BACKGROUND
                                       25   Defendant’s Marketing of the Recalled Products

                                       26           11.     Defendant formulates, manufactures, distributes, labels, markets, and advertises dog

                                       27   food throughout the United States, including California.

                                       28


                                            CLASS ACTION COMPLAINT                               2
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 4 of 21



                                        1          12.     Defendant markets its dog food as nutritionally balanced, containing the optimal

                                        2   ingredients for a pet’s health. Indeed, nutritionally balanced pet food is the cornerstone of

                                        3   Defendant’s brand and encapsulated in Defendant’s company vision, as set forth on Defendant’s

                                        4   website:

                                        5
                                        6
                                        7
                                        8
                                        9          13.     The marketing material on Defendant’s website emphasizes the importance of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   nutrition to pet health and longevity:
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18          14.     Defendant further advertises on its website that it “analyz[es] nutrient levels in each

                                       19   of our products.”

                                       20          15.     “Guided by science,” Defendant represents on its website that it formulates its food

                                       21   with “precise balance so your pet gets all the nutrients they need – and none they don’t.”

                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                         3
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 5 of 21



                                        1           16.     Defendant also touts on its website that it is “the global leader in nutritional health

                                        2   care for companion animals, allowing us to provide the right formulas for precisely balanced nutrition

                                        3   that meets the wellness and therapeutic needs of pets worldwide.”

                                        4           17.     Defendant’s marketing materials, available on its website, represent that its pet food

                                        5   contains the right nutrients in the right quantities:

                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           18.     In fact, Defendant’s own marketing materials, available on its website, warn of the
      San Francisco, CA 94111




                                       11   dangers of excessive nutrient intake:
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15           19.     To ensure this proper nutrient intake, Defendant represents on its website that its pet

                                       16   food is subject to the highest safety standards.

                                       17           20.     According to Defendant’s website, Defendant’s suppliers are subject to stringent

                                       18   quality standards, and each ingredient is examined to ensure safety as well as analyzed to ensure it

                                       19   contains an “ingredient profile for essential nutrients.”

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26           21.     Defendant further represents on its website that it conducts quality systems audits for

                                       27   all manufacturing facilities:

                                       28


                                            CLASS ACTION COMPLAINT                             4
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 6 of 21



                                        1
                                        2
                                        3
                                        4
                                        5
                                        6          22.      Additionally, Defendant warrants on its website that all finished products are “tested

                                        7   for key nutrients prior to release” to ensure the safety of its food:

                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13   The Recalled Products
                                       14          23.      On January 31, 2019, Defendant announced a recall of the following canned dog food
                                       15   products (the “Recalled Products”) because they contained “potentially elevated levels of vitamin
                                       16   D”:
                                       17                                                                                          Date Code /
                                             Product Name                                                            SKU Number
                                                                                                                                   Lot Code
                                       18
                                             Hill's® Prescription Diet® c/d® Multicare Canine Chicken & Vegetable                  102020T10
                                                                                                                     3384
                                       19    Stew 12.5oz                                                                           102020T25

                                       20                                                                                          102020T04
                                             Hill's® Prescription Diet® i/d® Canine Chicken & Vegetable Stew                       102020T10
                                       21                                                                            3389
                                             12.5oz                                                                                102020T19
                                                                                                                                   102020T20
                                       22
                                                                                                                                   102020T11
                                       23
                                             Hill's® Prescription Diet® i/d® Canine Chicken & Vegetable Stew 5.5oz   3390          112020T23
                                       24                                                                                          122020T07

                                       25                                                                                          102020T17
                                             Hill's® Prescription Diet® z/d® Canine 5.5oz                            5403
                                                                                                                                   112020T22
                                       26
                                                                                                                                   112020T19
                                             Hill's® Prescription Diet® g/d® Canine 13oz                             7006
                                       27                                                                                          112020T20

                                       28    Hill's® Prescription Diet® i/d® Canine 13oz                             7008          092020T30


                                            CLASS ACTION COMPLAINT                            5
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 7 of 21



                                        1                                                                                   102020T07
                                                                                                                            102020T11
                                        2                                                                                   112020T22
                                                                                                                            112020T23
                                        3
                                             Hill's® Prescription Diet® j/d® Canine 13oz                            7009    112020T20
                                        4
                                                                                                                            102020T10
                                        5    Hill's® Prescription Diet® k/d® Canine 13oz                            7010
                                                                                                                            102020T11

                                        6                                                                                   092020T30
                                             Hill's® Prescription Diet® w/d® Canine 13oz                            7017    102020T11
                                        7                                                                                   102020T12
                                        8                                                                                   102020T04
                                             Hill's® Prescription Diet® z/d® Canine 13oz                            7018
                                        9                                                                                   112020T22
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10    Hill's® Prescription Diet® Metabolic + Mobility Canine Vegetable &             102020T05
                                                                                                                    10086
                                             Tuna Stew 12.5oz                                                               102020T26
      San Francisco, CA 94111




                                       11
                                             Hill's® Prescription Diet® w/d® Canine Vegetable & Chicken Stew                102020T04
           (415) 788-4220




                                                                                                                    10129
                                       12    12.5oz                                                                         102020T21

                                       13                                                                                   102020T17
                                             Hill's® Prescription Diet® i/d® Low Fat Canine Rice, Vegetable &
                                                                                                                    10423   102020T19
                                       14    Chicken Stew 12.5oz
                                                                                                                            112020T04

                                       15    Hill's® Prescription Diet® Derm Defense® Canine Chicken & Vegetable
                                                                                                                    10509   102020T05
                                             Stew 12.5oz
                                       16
                                             Hill's® Science Diet® Adult 7+ Small & Toy Breed Chicken & Barley
                                       17                                                                           4969    102020T18
                                             Entrée Dog Food 5.8oz
                                       18
                                             Hill's® Science Diet® Puppy Chicken & Barley Entrée 13oz               7036    102020T12
                                       19
                                                                                                                            102020T13
                                       20                                                                                   102020T14
                                             Hill's® Science Diet® Adult Chicken & Barley Entrée Dog Food 13oz      7037
                                                                                                                            112020T23
                                       21                                                                                   112020T24

                                       22    Hill's® Science Diet® Adult Turkey & Barley Dog Food 13oz              7038    102020T06

                                       23    Hill's® Science Diet® Adult Chicken & Beef Entrée Dog Food 13oz        7040    102020T13

                                       24    Hill's® Science Diet® Adult Light with Liver Dog Food 13oz             7048    112020T19
                                       25                                                                                   092020T31
                                             Hill's® Science Diet® Adult 7+ Chicken & Barley Entrée Dog Food 13oz   7055
                                                                                                                            102020T13
                                       26
                                                                                                                            092020T31
                                       27
                                             Hill's® Science Diet® Adult 7+ Beef & Barley Entrée Dog Food 13oz      7056    112020T20
                                       28                                                                                   112020T24



                                            CLASS ACTION COMPLAINT                             6
                                                  Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 8 of 21



                                        1       Hill's® Science Diet® Adult 7+ Turkey & Barley Entrée 13oz                7057                 112020T19

                                        2       Hill's® Science Diet® Adult 7+ Healthy Cuisine Braised Beef, Carrots &                         102020T14
                                                                                                                          10452
                                                Peas Stew dog food 12.5oz                                                                      102020T21
                                        3
                                                                                                                                               102020T04
                                        4       Hill's® Science Diet® Adult 7+ Youthful Vitality Chicken & Vegetable
                                                                                                                          10763                102020T05
                                                Stew dog food 12.5oz
                                                                                                                                               112020T11
                                        5
                                        6             24.     Canine consumption of excessive amounts of vitamin D can lead to serious health

                                        7   issues, including vomiting, loss of appetite, increased thirst, increased urination, excessive drooling,

                                        8   weight loss, and joint issues. Prolonged and high exposure can lead to calcification of soft tissues such

                                        9   as kidneys, renal dysfunction, and cause death.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10             25.     Defendant reportedly learned of the excessive amounts of vitamin D contained in the
      San Francisco, CA 94111




                                       11   Recalled Products following a complaint in the United States about a dog exhibiting signs of elevated
           (415) 788-4220




                                       12   vitamin D levels. According to Defendant, “[o]ur investigation confirmed elevated levels of vitamin

                                       13   D due to a supplier error.”1

                                       14             26.     Numerous pet owners have reported that their dogs became seriously ill and/or died

                                       15   following consumption of the Recalled Products.2

                                       16   Factual Allegations Related to Plaintiff Navarrete

                                       17             27.     On October 1, 2018, Plaintiff John Navarrete purchased twelve cans of Hill’s

                                       18   Prescription Diet Digestive Care i/d Low Fat Rice, Vegetable & Chicken Stew 12.5oz from a

                                       19   PetSmart store located in Concord, California for Goliath, his German Sheppard. From October

                                       20   2018 to approximately January 2019, Navarrete purchased additional cans of Hill’s Prescription Diet

                                       21   Digestive Care i/d Low Fat Rice, Vegetable & Chicken Stew 12.5oz from PetSmart and fed the food

                                       22   to Goliath. The front of the can of Hill’s Prescription Diet Digestive Care i/d Low Fat Rice,

                                       23   Vegetable & Chicken Stew 12.5oz includes the following language regarding the nutrition of the

                                       24   product: “CLINICIAL NUTRITION” and “THERAPEUTIC DOG NUTRITION.”

                                       25
                                       26
                                       27
                                       28
                                            1 https://www.fda.gov/safety/recalls/ucm630232.htm
                                            2 See https://www.usatoday.com/story/money/business/2019/02/05/dog-food-recall-hills-pet-nutrition-vitamin-d-
                                            levels-may-toxic/2775371002/

                                            CLASS ACTION COMPLAINT                                7
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 9 of 21



                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9          28.    The cans purchased by Navarrete contain SKU Number 10423 and Lot Code/Date
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Code 102020T19 and are thus included in the Recalled Products.
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20          29.    Navarrete purchased the Recalled Products following a consultation with a veterinary
                                       21   professional. The Recalled Products were prescribed for Goliath.
                                       22          30.    Based on Defendant’s false and misleading claims, warranties, representations,
                                       23   advertisements, and other marketing, Navarrete believed the Recalled Products were nutritionally
                                       24   appropriate and contained the proper amounts of vitamins and nutritional content for his dog.
                                       25          31.    At the time Navarrete purchased and fed the Recalled Products to his dog, due to the
                                       26   false and misleading claims, warranties, representations, advertisements, and other marketing by
                                       27   Defendant, Navarrete was unaware that the Recalled Products contained excessive amounts of
                                       28   vitamin D.


                                            CLASS ACTION COMPLAINT                        8
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 10 of 21



                                        1            32.   Plaintiff fed the Recalled Products to his dog between October 2018 and January 2019.

                                        2            33.   Beginning in or about late December 2018, Navarrete’s dog became very ill and

                                        3   exhibited symptoms such as vomiting and lethargy. Navarrete took Goliath to a local emergency

                                        4   veterinary hospital, who assessed the severity of Goliath’s health condition and referred him to UC

                                        5   Davis Veterinary Medical Teaching Hospital. As a result, Navarrete incurred substantial veterinary

                                        6   bills.

                                        7            34.   The veterinarians who evaluated Goliath recommended that Navarrete put Goliath

                                        8   on a boiled chicken and white rice diet to ease his digestive upset. When Navarrete put Goliath on

                                        9   the boiled chicken and white rice diet, he stopped feeding Goliath the Recalled Products. Upon
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   removing the Recalled Products, Navarrete noticed that Goliath’s symptoms began to resolve.
      San Francisco, CA 94111




                                       11            35.   Navarrete would not have purchased the Recalled Products or fed the Recalled
           (415) 788-4220




                                       12   Products to Goliath if Defendant had disclosed that the Recalled Products contained excessive

                                       13   amounts of vitamin D.

                                       14            36.   Prior to the recall, Defendant never warned Navarrete that the Recalled Foods could

                                       15   cause pets to have severe health problems (and, worse, potentially die).

                                       16                                   CLASS ACTION ALLEGATIONS
                                       17            37.   Plaintiff brings this action pursuant to Federal Rule of Civil Procedures 23(b)(2) and

                                       18   23(b)(3) on behalf of himself and a class of similarly situated individuals defined as follows:

                                       19
                                                           All persons who purchased the Recalled Products in the State of California
                                       20                  (the “Class”).
                                       21
                                       22            38.   Within the Class, there is one subclass for purposes of Plaintiff’s claims under the

                                       23   Song-Beverly Consumer Warranty Act and the Consumer Legal Remedies Act (the “Subclass”).

                                       24   The proposed Subclass is defined as follows:

                                       25
                                                           All Class Members who purchased the Recalled Products for personal, family, or
                                       26                  household purposes.
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          9
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 11 of 21



                                        1          39.     Excluded from the Class and Subclass are governmental entities, Defendant, any

                                        2   entity in which Defendant has a controlling interest, and Defendant’s officers, directors, affiliates,

                                        3   legal representatives, employees, co-conspirators, successors, subsidiaries, and assigns. Also

                                        4   excluded from the Class and Subclass are any judges, justices, or judicial officers presiding over this

                                        5   matter and the members of their immediate families and judicial staff. This action is brought and may

                                        6   be properly maintained as a class action pursuant to Federal Rule of Civil Procedures 23(b)(2) and

                                        7   23(b)(3), and satisfies the numerosity, commonality, typicality, adequacy, predominance, and

                                        8   superiority requirements of these rules.

                                        9          40.     Numerosity Under Rule 23(a)(1). The Class and Subclass are so numerous that the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   individual joinder of all members is impracticable, and the disposition of the claims of all Class and
      San Francisco, CA 94111




                                       11   Subclass members in a single action will provide substantial benefits to the parties and the Court.
           (415) 788-4220




                                       12          41.     Commonality Under Rule 23(a)(2). Common legal and factual questions exist that

                                       13   predominate over any questions affecting only individual Class and Subclass members. These

                                       14   common questions, which do not vary among Class or Subclass members and which may be

                                       15   determined without reference to any Class or Subclass member’s individual circumstances, include,

                                       16   but are not limited to:

                                       17                  a)         Whether Defendant owed a duty of care to the Class and Subclass;

                                       18                  b)         Whether Defendant knew or should have known that the Recalled Products

                                       19   contained excessive amounts of vitamin D;

                                       20                  c)         Whether Defendant advertised, represented, or marketed, or continues to

                                       21   advertise, represent, or market, Recalled Products as nutritious, healthy, and safe for canine

                                       22   consumption;

                                       23                  d)         Whether Defendant’s representations and omissions in advertising and/or

                                       24   labelling are false, deceptive, and misleading;

                                       25                  e)         Whether Defendant’s representations and omissions in advertising and/or

                                       26   labelling are likely to deceive a reasonable consumer;

                                       27                  f)         Whether Defendant had knowledge that its representations and omissions in

                                       28   advertising and/or labelling were false, deceptive, and misleading;


                                            CLASS ACTION COMPLAINT                            10
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 12 of 21



                                        1                     g)     Whether a representation that a product is nutritious, healthy, and safe for

                                        2   consumption coupled with omissions that the Recalled Products contained excessive amounts of

                                        3   vitamin D is material to a reasonable consumer;

                                        4                     h)     Whether Defendant violated California Business & Professions Code sections

                                        5   17200, et seq.;

                                        6                     i)     Whether Defendant violated California Business & Professions Code sections

                                        7   17500, et seq.;

                                        8                     j)     Whether Defendant violated California Civil Code sections 1750, et seq.;

                                        9                     k)     Whether Plaintiff and the members of the Class are entitled to actual,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   statutory, and punitive damages; and
      San Francisco, CA 94111




                                       11                     l)     Whether Plaintiff and members of the Class and Subclass are entitled to
           (415) 788-4220




                                       12   declaratory and injunctive relief.

                                       13           42.       Typicality Under Rule 23(a)(3). Plaintiff’s claims are typical of the Class and

                                       14   Subclass members’ claims. Defendant’s course of conduct caused Plaintiff and the Class and

                                       15   Subclass members the same harm, damages, and losses as a result of Defendant’s uniformly unlawful

                                       16   conduct. Likewise, Plaintiff and other Class and Subclass members must prove the same facts in

                                       17   order to establish the same claims.

                                       18           43.       Adequacy of Representation Under Rule 23(a)(4).             Plaintiff is an adequate

                                       19   representative of the Class and Subclass because he is a member of the Class and Subclass and his

                                       20   interests do not conflict with the interests of the Class or Subclass. Plaintiff has retained counsel

                                       21   competent and experienced in complex litigation and consumer protection class action matters such

                                       22   as this action, and Plaintiff and his counsel intend to vigorously prosecute this action for the Class’s

                                       23   and Subclass’s benefit and have the resources to do so. Plaintiff and his counsel have no interests

                                       24   adverse to those of the other members of the Class or Subclass.

                                       25           44.       Superiority. A class action is superior to all other available methods for the fair and

                                       26   efficient adjudication of this controversy because individual litigation of each Class and Subclass

                                       27   member’s claim is impracticable. The damages, harm, and losses suffered by the individual members

                                       28   of the Class and Subclass will likely be small relative to the burden and expense of individual


                                            CLASS ACTION COMPLAINT                            11
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 13 of 21



                                        1   prosecution of the complex litigation necessitated by Defendant’s wrongful conduct. Even if each

                                        2   Class and Subclass member could afford individual litigation, the Court system could not. It would

                                        3   be unduly burdensome if thousands of individual cases proceeded. Individual litigation also presents

                                        4   the potential for inconsistent or contradictory judgments, the prospect of a race to the courthouse,

                                        5   and the risk of an inequitable allocation of recovery among those individuals with equally meritorious

                                        6   claims. Individual litigation would increase the expense and delay to all parties and the Courts

                                        7   because it requires individual resolution of common legal and factual questions. By contrast, the

                                        8   class action device presents far fewer management difficulties and provides the benefit of a single

                                        9   adjudication, economies of scale, and comprehensive supervision by a single court.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          45.      As a result of the foregoing, class treatment is appropriate.
      San Francisco, CA 94111




                                       11                                   FIRST CLAIM FOR RELIEF
                                             Violations of California’s Consumer Legal Remedies Act, California Civil Code §§1750, et
           (415) 788-4220




                                       12                         seq., Against Defendant on Behalf of the Subclass
                                       13
                                       14          46.      Plaintiff, individually and on behalf of the Subclass, incorporates by reference all of

                                       15   the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully set

                                       16   forth herein.

                                       17          47.      Plaintiff brings this claim individually and on behalf of the Subclass against

                                       18   Defendant.

                                       19          48.      Plaintiff and each proposed Subclass member is a “consumer,” as that term is

                                       20   defined in California Civil Code section 1761(d).

                                       21          49.      The Recalled Products are “goods,” as that term is defined in California Civil Code

                                       22   section 1761(a).

                                       23          50.      Defendant is a “person” as that term is defined in California Civil Code section

                                       24   1761(c).

                                       25          51.      Plaintiff and each proposed Subclass member’s purchase of Defendant’s Recalled

                                       26   Products constituted a “transaction,” as that term is defined in California Civil Code section

                                       27   1761(e).

                                       28


                                            CLASS ACTION COMPLAINT                           12
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 14 of 21



                                        1          52.     Defendant’s conduct alleged herein violates the following provisions of California’s

                                        2   Consumer Legal Remedies Act (the “CLRA”):

                                        3                  a)     Representing that goods have characteristics, uses, and benefits which they

                                        4   do not have (Cal. Civ. Code § 1770(a)(5));

                                        5                  b)     Representing that goods are of a particular standard, quality, or grade, if they

                                        6   are of another (Cal. Civ. Code § 1770(a)(7));

                                        7                  c)     Advertising goods with intent not to sell them as advertised (Cal. Civ. Code

                                        8   § 1770(a)(9)); and

                                        9                  d)     Representing that the subject of a transaction has been supplied in accordance
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   with a previous representation when it has not (Cal. Civ. Code § 1770 (a)(16)).
      San Francisco, CA 94111




                                       11          53.     In addition, under California law, a duty to disclose arises in four circumstances: (1)
           (415) 788-4220




                                       12   when the defendant is in a fiduciary relationship with the plaintiff; (2) when the defendant has

                                       13   exclusive knowledge of material facts not known to the plaintiff; (3) when the defendant actively

                                       14   conceals a material fact from the plaintiff; and (4) when the defendant makes partial representations

                                       15   but also suppresses some material facts.

                                       16          54.     Defendant had a duty to disclose to Plaintiff and the Subclass that the Recalled

                                       17   Products contained excessive and dangerous amounts of vitamin D for the following two

                                       18   independent reasons: (a) Defendant had exclusive knowledge of the information at the time of sale;

                                       19   and (b) Defendant made partial representations to Plaintiff and the Subclass regarding the safety,

                                       20   quality, and nutritional content of the Recalled Products.

                                       21          55.     Defendant’s misrepresentations and omissions alleged herein were likely to mislead

                                       22   an ordinary consumer. Plaintiff and the Subclass reasonably understood Defendant’s

                                       23   representations and omissions to mean that the Recalled Products were safe, nutritious, and fit for

                                       24   canine consumption.

                                       25          56.     Defendant’s misrepresentations and omissions alleged herein were material in that a

                                       26   reasonable person would attach importance to the information and would be induced to act upon

                                       27   the information in making purchase decisions.

                                       28


                                            CLASS ACTION COMPLAINT                          13
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 15 of 21



                                        1             57.   Plaintiff and members of the Subclass relied to their detriment on Defendant’s

                                        2   misrepresentations and omissions in purchasing the Recalled Products.

                                        3             58.   Plaintiff, on behalf of himself and the Subclass, demands judgment against Defendant

                                        4   under the CLRA for injunctive relief to Plaintiff and the Subclass.

                                        5             59.   Plaintiff, on behalf of himself and the Subclass, further intends to seek compensatory

                                        6   damages.

                                        7             60.   Pursuant to Cal. Civ. Code § 1782(a), Plaintiff will serve Defendant with notice of its

                                        8   alleged violations of the CLRA by certified mail return receipt requested. If, within thirty days after

                                        9   the date of such notification, Defendant fails to provide appropriate relief for their violations of the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   CLRA, Plaintiff will amend this Class Action Complaint to seek monetary damages under the
      San Francisco, CA 94111




                                       11   CLRA.
           (415) 788-4220




                                       12             61.   Notwithstanding any other statements in this Class Action Complaint, Plaintiff does

                                       13   not seek monetary damages in connection with his CLRA claims – and will not do so – until the

                                       14   applicable thirty-day period has passed.

                                       15                                  SECOND CLAIM FOR RELIEF
                                               Violations of California False Advertising Law, California Business & Professions Code
                                       16                     §§17500, et seq., Against Defendant on Behalf of the Class
                                       17
                                       18             62.   Plaintiff, individually and on behalf of the Class, incorporates by reference all of the

                                       19   allegations contained in the preceding paragraphs of this Class Action Complaint as if fully set forth

                                       20   herein.

                                       21             63.   California’s False Advertising Law prohibits any statement in connection with the

                                       22   sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.

                                       23             64.   Plaintiff, individually and on behalf of the Class, has standing to pursue this claim

                                       24   because Plaintiff suffered injury in fact and has lost money or property as a result of Defendant’s

                                       25   actions set forth above.

                                       26             65.   Defendant engaged in advertising and marketing to the public and offered for sale the

                                       27   Recalled Products in California.

                                       28             66.   Defendant engaged in the advertising and marketing alleged herein with the intent to


                                            CLASS ACTION COMPLAINT                           14
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 16 of 21



                                        1   directly or indirectly induce the sale of the Recalled Products to consumers like Plaintiff and

                                        2   members of the Class.

                                        3           67.      Defendant’s advertising and marketing representations regarding the Recalled

                                        4   Products were false, misleading, and deceptive within the definition, meaning and construction of

                                        5   California Business & Professions Code §§ 17500, et seq. (False Advertising Law).

                                        6           68.      Defendant’s misrepresentations and omissions alleged herein were the type of

                                        7   misrepresentations that are material, i.e., a reasonable person would attach importance to them and

                                        8   would be induced to act on the information in making purchase decisions.

                                        9           69.      Defendant’s misrepresentations and omissions alleged herein are objectively
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   material to a reasonable consumer, and therefore reliance upon such misrepresentations may be
      San Francisco, CA 94111




                                       11   presumed as a matter of law.
           (415) 788-4220




                                       12           70.      At the time it made the misrepresentations and omissions alleged herein, Defendant

                                       13   knew or should have known that they were untrue or misleading and acted in violation of California

                                       14   Business & Professions Code §§ 17500, et seq.

                                       15           71.      Unless restrained by this Court, Defendant will continue to engage in untrue and

                                       16   misleading advertising, as alleged above, in violation of California Business & Professions Code §§

                                       17   17500, et seq.

                                       18           72.      As a result of Defendant’s conduct and actions, Plaintiff and each member of the

                                       19   Class has been injured, has lost money or property, and is entitled to relief. Plaintiff and the Class

                                       20   seek disgorgement, restitution, injunctive relieve, and all other relief permitted under California

                                       21   Business & Professions Code §§ 17500, et seq.

                                       22                                        THIRD CLAIM FOR RELIEF
                                                    Violations of California Song-Beverly Consumer Warranty Act, California Civil Code
                                       23                        §§ 1790, et seq., Against Defendant on Behalf of the Subclass
                                       24
                                       25           73.      Plaintiff, individually and on behalf of the Subclass, incorporates by reference all of

                                       26   the allegations contained in the preceding paragraphs of this Class Action Complaint as if fully set

                                       27   forth herein.

                                       28           74.      Plaintiff brings this claim individually and on behalf of the Subclass against


                                            CLASS ACTION COMPLAINT                           15
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 17 of 21



                                        1   Defendant.

                                        2          75.     Plaintiff and the Subclass purchased Recalled Products formulated and

                                        3   manufactured by Defendant that were marketed as nutritious, healthy, safe, and appropriate for

                                        4   canine consumption.

                                        5          76.     Plaintiff and the Subclass purchased the Recalled Products new and in their original

                                        6   packaging and did not alter the Recalled Products.

                                        7          77.     At the time of purchase, Defendant was in the business of manufacturing and

                                        8   marketing pet foods, including the Recalled Products.

                                        9          78.     Defendant’s Recalled Products contained excessive and dangerous amounts of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   vitamin D. These excessive and dangerous amounts of vitamin D were present in the Recalled
      San Francisco, CA 94111




                                       11   Products when they left the exclusive control of Defendant and therefore existed during the duration
           (415) 788-4220




                                       12   of the warranty period.

                                       13          79.     Defendant’s Recalled Products were not of the same quality as those generally

                                       14   acceptable in the trade; were not fit for the ordinary purpose of canine consumption; were not

                                       15   adequately contained, packaged, and labeled; and did not conform to the promises and facts stated

                                       16   on the container and label.

                                       17          80.     Defendant, therefore, breached the implied warranty of merchantability, which by

                                       18   law is provided in every consumer agreement for the sale of goods, including the sale of the Recalled

                                       19   Products.

                                       20          81.     As a direct and proximate cause of Defendant’s breach of the implied warranty of

                                       21   merchantability, Plaintiff and the Subclass have been damaged by receiving an inferior and unsafe

                                       22   product from that which they were promised. Plaintiff and the Subclass, therefore, have the right to

                                       23   cancel and recover the purchase price of their Recalled Products.

                                       24                                  FOURTH CLAIM FOR RELIEF
                                               Violations of the Unfair Competition Law, California Business & Professions Code §§
                                       25                      17200, et seq., Against Defendant on Behalf of the Class
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                         16
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 18 of 21



                                        1             82.   Plaintiff, individually and on behalf of the Class, incorporates by reference all of the

                                        2   allegations contained in the preceding paragraphs of this Class Action Complaint as if fully set forth

                                        3   herein.

                                        4             83.   California’s Unfair Competition Law (“UCL”) prohibits unfair competition,

                                        5   defined as “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

                                        6   or misleading advertising and any act prohibited by [California’s False Advertising Law, Cal. Bus.

                                        7   & Prof. Code §§ 17500, et seq.].”

                                        8             84.   Plaintiff and the Class have standing to pursue this claim because Plaintiff and

                                        9   members of the Class have suffered injury in fact and have lost money or property as a result of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Defendant’s actions as set forth above.
      San Francisco, CA 94111




                                       11             85.   Defendant’s actions and conduct as alleged in this Class Action Complaint constitute
           (415) 788-4220




                                       12   an “unlawful” practice within the definition, meaning, and construction of California’s UCL

                                       13   because Defendant violated California’s False Advertising Law (Bus. & Prof. Code §§ 17500, et

                                       14   seq.), the CLRA (Civ. Code §§ 1750, et seq.), and California’s Song-Beverly Consumer Warranty

                                       15   Act (Cal. Civ. Code §§ 1790 et seq.).

                                       16             86.   Defendant’s actions and conduct as alleged in this Class Action Complaint constitute

                                       17   an “unfair” practice within the definition, meaning, and construction of California’s UCL because

                                       18   they offend established public policy and/or are immoral, unethical, oppressive, unscrupulous,

                                       19   and/or substantially injurious to their customers. The harm caused by Defendant’s wrongful

                                       20   conduct outweighs any utility of such conduct and has caused – will continue to cause – substantial

                                       21   injury to Plaintiff and the Class. Additionally, Defendant’s conduct is “unfair” because it violated

                                       22   the legislatively declared policies in California’s False Advertising Law (Bus. & Prof. Code §§

                                       23   17500, et seq.), the CLRA (Civ. Code §§ 1750, et seq.), and California’s Song-Beverly Consumer

                                       24   Warranty Act (Cal. Civ. Code §§ 1790 et seq.).

                                       25             87.   Defendant’s actions as alleged in this Class Action Complaint constitute a

                                       26   “fraudulent” practice within the definition, meaning, and construction, of California’s UCL

                                       27   because Defendant’s statements that the Recalled Products were nutritious, healthy, safe, and

                                       28   appropriate for canine consumption are false and likely to deceive the public.


                                            CLASS ACTION COMPLAINT                           17
                                               Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 19 of 21



                                        1          88.     As a result of Defendant’s “unlawful,” “fraudulent,” and “unfair” conduct,

                                        2   Plaintiff and members of the Class paid premium prices for the Recalled Products, which were worth

                                        3   substantially less than the products promised by Defendant, and Plaintiff and members of the Class

                                        4   did not obtain the characteristics and specifications of the Recalled Products promised by

                                        5   Defendant. Defendant’s conduct directly and proximately caused Plaintiff and the Class actual

                                        6   monetary damages in the form of the price paid for the Recalled Products. The injuries, damages,

                                        7   and harm caused to Plaintiff and the Class by Defendant’s unfair conduct are not outweighed by any

                                        8   countervailing benefits to consumers or competition, and the injury is one that consumers

                                        9   themselves could not reasonably have avoided. Defendant knew or had reason to know that Plaintiff
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and the Class could not have reasonably known or discovered the existence of excessive amounts of
      San Francisco, CA 94111




                                       11   vitamin D in the Recalled Products. Had Defendant disclosed the excessive amounts of vitamin D
           (415) 788-4220




                                       12   in the Recalled Products, Plaintiff and the Class would not have purchased the Recalled Products.

                                       13          89.     Defendant’s wrongful business practices alleged herein constitute a continuing

                                       14   course of unfair competition because Defendant markets and sells its products in a manner that

                                       15   offends public policy and/or in a fashion that is immoral, unethical, oppressive, unscrupulous,

                                       16   and/or substantially injurious to its customers. In accordance with California Business & Professions

                                       17   Code § 17203, Plaintiff seeks an order enjoining Defendant from continuing to conduct business

                                       18   through fraudulent or unlawful acts and practices.

                                       19          90.     Plaintiff and the Class also seek an order requiring Defendant to make full restitution

                                       20   of all moneys it has wrongfully obtained from Plaintiff and the Class, along with all other relief

                                       21   permitted under the UCL.

                                       22                                        PRAYER FOR RELIEF

                                       23          WHEREFORE, Plaintiff, on behalf of himself and the Class and the Subclass, requests that

                                       24   the Court order the following relief and enter judgment against Defendant as follows:

                                       25          A.      an Order certifying the proposed Class and Subclass under Fed. R. Civ. Proc. 23 and

                                       26                  appointing Plaintiff and his counsel to represent the Class;

                                       27          B.      a declaration that Defendant engaged in the illegal conduct alleged herein in violation

                                       28                  of Cal. Civ. Code §§ 1750, et seq. (Consumer Legal Remedies Act), Cal. Bus. & Prof.


                                            CLASS ACTION COMPLAINT                         18
                                              Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 20 of 21



                                        1                  Code §§ 17500, et seq. (False Advertising Law), Cal. Civ. Code Cal. §§ 1790, et seq.

                                        2                  (Song-Beverly Consumer Warranty Act), and Bus. & Prof. Code §§ 17200, et seq.

                                        3                  (Unfair Competition Law);

                                        4          C.      an Order that Defendant be permanently enjoined from its improper activities and

                                        5                  conduct described herein;

                                        6          D.      a Judgment awarding Plaintiff and the Class restitution and disgorgement of all

                                        7                  compensation obtained by Defendant from its wrongful conduct;

                                        8          E.      a Judgment awarding Plaintiff and the Subclass compensatory damages pursuant to

                                        9                  Cal. Civ. Code Cal. §§ 1790, et seq., in an amount to be proven at trial;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          F.      Prejudgment and post-judgment interest at the maximum allowable rate;
      San Francisco, CA 94111




                                       11          G.      an Order awarding Plaintiff and the Class their reasonable litigation expenses, costs,
           (415) 788-4220




                                       12                  and attorneys’ fees;

                                       13          H.      an Order awarding such other injunctive and declaratory relief as is necessary to

                                       14                  protect the interests of Plaintiff and the Class; and

                                       15          I.      an Order awarding such other and further relief as the Court deems necessary, just,

                                       16                  and proper.

                                       17                                     DEMAND FOR JURY TRIAL

                                       18          Plaintiff demands a trial by jury for all claims and issues so triable.

                                       19
                                       20   Dated: February 12, 2019                               SCHUBERT JONCKHEER & KOLBE LLP
                                       21
                                       22                                                          ___/s/ Kathryn Y. Schubert________
                                                                                                         KATHRYN SCHUBERT
                                       23
                                       24                                                          ROBERT C. SCHUBERT (62684)
                                                                                                   WILLEM F. JONCKHEER (178748)
                                       25                                                          KATHRYN Y. SCHUBERT (265803)
                                                                                                   Three Embarcadero Center, Suite 1650
                                       26
                                                                                                   San Francisco, California 94111
                                       27                                                          Telephone:     (415) 788-4220
                                                                                                   Facsimile:     (415) 788-0161
                                       28                                                          E-mail: rschubert@sjk.law

                                            CLASS ACTION COMPLAINT                           19
                                              Case 3:19-cv-00767-WHA Document 1 Filed 02/12/19 Page 21 of 21


                                                                                            wjonckheer@sjk.law
                                        1                                                   kschubert@sjk.law
                                        2
                                        3                                           Attorneys for Plaintiff and the Putative Class
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT             20
